Title: Deed from Marmaduke Norfleet, 26 April 1766
From: Norfleet, Marmaduke
To: Washington, George

 
26 April 1766 “This Indenture, made the twenty Sixth day of April in the year of our Lord one thousand seven hundred & Sixty Six Between Marmaduke Norflet of the County of Perquimans of the one Part, And George Washington & Feilding Lewis of the Colony of Virginia Gent. of the other Part Witnesseth, That for & in Consideration of the Sum of One thousand two hundred Pounds Current money of Virginia, to the sd Marmaduke Norflet in hand Paid, by the sd George Washington & Feilding Lewis at or before the Sealing & delivery of these Presents the receipt whereof he doth hereby acknowledge, & thereof doth release acquit & discharge the sd George Washington & Feilding Lewis their heirs Executors & administrators, By these Presents he the sd Marmaduke Norflet Hath Granted bargaind Sold Aliened & Confirmed & by These Presents doth grant Bargain Sell Alien & Confirm unto the sd George Washington and Feilding Lewis and their heirs & assigns for ever Two Certain tracts Dividends or Parcels of Land Given unto the sd Marmaduke Norflet in & by the last Will & Testament of Thos Norflet deceasd & duly Proved & Recorded in the Clerks office in the County of Nansemond being half the Tract which the sd Thomas Purchasd from one William Jones for two hundred & Seventy five acres by deed dated the 5th of April Anno 1697, And the other the sd Thomas Purchased from one Charles Drury for forty acres by deed Dated July 26th 172⟨1⟩ also one other tract or Parcel of land Granted unto the sd Marmaduke by the right Honourable John Earl of Granville by deed dated July 23d Anno 1760 for four hundred & fifty acres all which sd three Parcels of land lies Situate in the County of Perquimans in the Province aforsd at a Place Called the White Oak Spring also one other tract of land lying & being Situate near the sd three tracts of land Partly in the sd County of Perquimans & Partly in the County of Chowan & Granted unto the sd Marmaduke by the sd Earl Granville by deed dated July the 23rd Anno 1760 all which sd four Parcels of land Situated as aforsd Contains by Estimation One Thousand Ninety three & a half acres be the same more or less according to the most known Ancient & reputed bounds thereof as Mentiond in the deeds aforsaid.”
